
	
		II
		110th CONGRESS
		1st Session
		S. 575
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Domenici (for
			 himself, Mr. Dorgan,
			 Mrs. Hutchison, Mr. Kyl, and Mrs.
			 Murray) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To authorize appropriations for border and
		  transportation security personnel and technology, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Border
			 Infrastructure and Technology Modernization Act of 2007.
		2.DefinitionsIn this Act:
			(1)CommissionerThe term Commissioner means
			 the Commissioner responsible for United States Customs and Border Protection of
			 the Department of Homeland Security.
			(2)MaquiladoraThe term maquiladora means an
			 entity located in Mexico that assembles and produces goods from imported parts
			 for export to the United States.
			(3)Northern borderThe term northern border means
			 the international border between the United States and Canada.
			(4)Southern borderThe term southern border means
			 the international border between the United States and Mexico.
			(5)Under secretaryThe term Under Secretary means
			 the Under Secretary for Border and Transportation Security of the Department of
			 Homeland Security.
			3.Hiring and training of border and
			 transportation security personnel
			(a)Inspectors and Agents
				(1)Increase in inspectors and
			 agentsDuring each of fiscal
			 years 2008 through 2012, the Under Secretary shall—
					(A)increase the number of full-time agents and
			 associated support staff in the Bureau of Immigration and Customs Enforcement
			 of the Department of Homeland Security by the equivalent of at least 100 more
			 than the number of such employees in the Bureau as of the end of the preceding
			 fiscal year; and
					(B)increase the number of full-time inspectors
			 and associated support staff in the Bureau of Customs and Border Protection by
			 the equivalent of at least 200 more than the number of such employees in the
			 Bureau as of the end of the preceding fiscal year.
					(2)Waiver of fte limitationThe Under Secretary is authorized to waive
			 any limitation on the number of full-time equivalent personnel assigned to the
			 Department of Homeland Security to fulfill the requirements of paragraph
			 (1).
				(b)TrainingThe Under Secretary shall provide
			 appropriate training for agents, inspectors, and associated support staff of
			 the Department of Homeland Security on an ongoing basis to utilize new
			 technologies and to ensure that the proficiency levels of such personnel are
			 acceptable to protect the borders of the United States.
			4.Port of Entry Infrastructure Assessment
			 Study
			(a)Requirement To UpdateNot later than January 31 of each year, the
			 Administrator of General Services shall update the Port of Entry Infrastructure
			 Assessment Study prepared by the United States Customs Service, the Immigration
			 and Naturalization Service, and the General Services Administration in
			 accordance with the matter relating to the ports of entry infrastructure
			 assessment that is set out in the joint explanatory statement in the conference
			 report accompanying H.R. 2490 of the 106th Congress, 1st session (House of
			 Representatives Rep. No. 106–319, on page 67) and submit such updated study to
			 Congress.
			(b)ConsultationIn preparing the updated studies required
			 in subsection (a), the Administrator of General Services shall consult with the
			 Director of the Office of Management and Budget, the Under Secretary, and the
			 Commissioner.
			(c)ContentEach updated study required in subsection
			 (a) shall—
				(1)identify port of entry infrastructure and
			 technology improvement projects that would enhance border security and
			 facilitate the flow of legitimate commerce if implemented;
				(2)include the projects identified in the
			 National Land Border Security Plan required by section 5; and
				(3)prioritize the projects described in
			 paragraphs (1) and (2) based on the ability of a project to—
					(A)fulfill immediate security requirements;
			 and
					(B)facilitate trade across the borders of the
			 United States.
					(d)Project ImplementationThe Commissioner shall implement the
			 infrastructure and technology improvement projects described in subsection (c)
			 in the order of priority assigned to each project under paragraph (3) of such
			 subsection.
			(e)Divergence From PrioritiesThe Commissioner may diverge from the
			 priority order if the Commissioner determines that significantly changed
			 circumstances, such as immediate security needs or changes in infrastructure in
			 Mexico or Canada, compellingly alter the need for a project in the United
			 States.
			5.National Land Border Security Plan
			(a)Requirement for PlanNot later than January 31 of each year, the
			 Under Secretary shall prepare a National Land Border Security Plan and submit
			 such plan to Congress.
			(b)ConsultationIn preparing the plan required in
			 subsection (a), the Under Secretary shall consult with the Under Secretary for
			 Information Analysis and Infrastructure Protection and the Federal, State, and
			 local law enforcement agencies and private entities that are involved in
			 international trade across the northern border or the southern border.
			(c)Vulnerability Assessment
				(1)In generalThe plan required in subsection (a) shall
			 include a vulnerability assessment of each port of entry located on the
			 northern border or the southern border.
				(2)Port security coordinatorsThe Under Secretary may establish 1 or more
			 port security coordinators at each port of entry located on the northern border
			 or the southern border—
					(A)to assist in conducting a vulnerability
			 assessment at such port; and
					(B)to provide other assistance with the
			 preparation of the plan required in subsection (a).
					6.Expansion of commerce security
			 programs
			(a)Customs-Trade Partnership Against
			 Terrorism
				(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner, in consultation with the Under
			 Secretary, shall develop a plan to expand the size and scope (including
			 personnel needs) of the Customs-Trade Partnership Against Terrorism programs
			 along the northern border and southern border, including—
					(A)the Business Anti-Smuggling
			 Coalition;
					(B)the Carrier Initiative Program;
					(C)the Americas Counter Smuggling
			 Initiative;
					(D)the Container Security Initiative;
					(E)the Free and Secure Trade Initiative;
			 and
					(F)other Industry Partnership Programs
			 administered by the Commissioner.
					(2)Southern border demonstration
			 programNot later than 180
			 days after the date of the enactment of this Act, the Commissioner shall
			 establish a demonstration program along the southern border for the purpose of
			 implementing at least one Customs-Trade Partnership Against Terrorism program
			 along that border. The Customs-Trade Partnership Against Terrorism program
			 selected for the demonstration program shall have been successfully implemented
			 along the northern border as of the date of the enactment of this Act.
				(b)Maquiladora Demonstration
			 ProgramNot later than 180
			 days after the date of the enactment of this Act, the Commissioner shall
			 establish a demonstration program to develop a cooperative trade security
			 system to improve supply chain security.
			7.Port of entry technology demonstration
			 program
			(a)EstablishmentThe Under Secretary shall carry out a
			 technology demonstration program to test and evaluate new port of entry
			 technologies, refine port of entry technologies and operational concepts, and
			 train personnel under realistic conditions.
			(b)Technology and Facilities
				(1)Technology testedUnder the demonstration program, the Under
			 Secretary shall test technologies that enhance port of entry operations,
			 including those related to inspections, communications, port tracking,
			 identification of persons and cargo, sensory devices, personal detection,
			 decision support, and the detection and identification of weapons of mass
			 destruction.
				(2)Facilities developedAt a demonstration site selected pursuant
			 to subsection (c)(2), the Under Secretary shall develop facilities to provide
			 appropriate training to law enforcement personnel who have responsibility for
			 border security, including cross-training among agencies, advanced law
			 enforcement training, and equipment orientation.
				(c)Demonstration Sites
				(1)NumberThe Under Secretary shall carry out the
			 demonstration program at not less than 3 sites and not more than 5
			 sites.
				(2)Selection criteriaTo ensure that at least 1 of the facilities
			 selected as a port of entry demonstration site for the demonstration program
			 has the most up-to-date design, contains sufficient space to conduct the
			 demonstration program, has a traffic volume low enough to easily incorporate
			 new technologies without interrupting normal processing activity, and can
			 efficiently carry out demonstration and port of entry operations, at least 1
			 port of entry selected as a demonstration site shall—
					(A)have been established not more than 15
			 years before the date of the enactment of this Act;
					(B)consist of not less than 65 acres, with the
			 possibility of expansion onto not less than 25 adjacent acres; and
					(C)have serviced an average of not more than
			 50,000 vehicles per month in the 12 full months preceding the date of the
			 enactment of this Act.
					(d)Relationship With Other
			 AgenciesThe Under Secretary
			 shall permit personnel from an appropriate Federal or State agency to utilize a
			 demonstration site described in subsection (c) to test technologies that
			 enhance port of entry operations, including those related to inspections,
			 communications, port tracking, identification of persons and cargo, sensory
			 devices, personal detection, decision support, and the detection and
			 identification of weapons of mass destruction.
			(e)Report
				(1)RequirementNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Under Secretary shall
			 submit to Congress a report on the activities carried out at each demonstration
			 site under the technology demonstration program established under this
			 section.
				(2)ContentThe report shall include an assessment by
			 the Under Secretary of the feasibility of incorporating any demonstrated
			 technology for use throughout the Bureau of Customs and Border
			 Protection.
				8.Authorization of appropriations
			(a)In GeneralIn addition to any funds otherwise
			 available, there are authorized to be appropriated—
				(1)to carry out the provisions of section 3,
			 such sums as may be necessary for the fiscal years 2008 through 2012;
				(2)to carry out the provisions of section
			 4—
					(A)to carry out subsection (a) of such
			 section, such sums as may be necessary for the fiscal years 2008 through 2012;
			 and
					(B)to carry out subsection (d) of such
			 section—
						(i)$100,000,000 for each of the fiscal years
			 2008 through 2012; and
						(ii)such sums as may be necessary in any
			 succeeding fiscal year;
						(3)to carry out the provisions of section
			 6—
					(A)to carry out subsection (a) of such
			 section—
						(i)$30,000,000 for fiscal year 2008, of which
			 $5,000,000 shall be made available to fund the demonstration project
			 established in paragraph (2) of such subsection; and
						(ii)such sums as may be necessary for the
			 fiscal years 2009 through 2012; and
						(B)to carry out subsection (b) of such
			 section—
						(i)$5,000,000 for fiscal year 2008; and
						(ii)such sums as may be necessary for the
			 fiscal years 2009 through 2012; and
						(4)to carry out the provisions of section 7,
			 provided that not more than $10,000,000 may be expended for technology
			 demonstration program activities at any 1 port of entry demonstration site in
			 any fiscal year—
					(A)$50,000,000 for fiscal year 2008;
			 and
					(B)such sums as may be necessary for each of
			 the fiscal years 2009 through 2012.
					(b)International AgreementsFunds authorized in this Act may be used
			 for the implementation of projects described in the Declaration on Embracing
			 Technology and Cooperation to Promote the Secure and Efficient Flow of People
			 and Commerce across our Shared Border between the United States and Mexico,
			 agreed to March 22, 2002, Monterrey, Mexico (commonly known as the Border
			 Partnership Action Plan) or the Smart Border Declaration between the United
			 States and Canada, agreed to December 12, 2001, Ottawa, Canada that are
			 consistent with the provisions of this Act.
			
